                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



    MARIO GONZALEZ-ALVIRA,

          Petitioner,

          v.                                                    Civil No. 17-1859 (ADC)
                                                         [Related to Crim. No. 94-093-1 (ADC)]
    UNITED STATES OF AMERICA,

          Respondent.



                                         OPINION AND ORDER

        On June 23, 2017, Mario González-Alvira, through the Federal Public Defender, filed a

petition to vacate or correct sentence under 28 U.S.C. § 2255, in relation to Criminal Case No. 94-

093, in light of Johnson v. United States, 135 S. Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct.

1204 (2018). ECF Nos. 1, 4. Petitioner also simultaneously requested that this Court stay the

habeas proceeding, pending authorization from the First Circuit Court of Appeals to pursue this

second/successive habeas petition. 1 ECF No. 1. See 28 U.S.C. § 2255(h).

        “A second or successive motion” under section 2255 must first “be certified . . . by a panel

of the appropriate court of appeals.” 28 U.S.C. § 2255(h). Thus, “a district court, faced with an

unapproved second or successive habeas petition, must either dismiss it or transfer it to the

appropriate court of appeals” because, “[f]rom the district court’s perspective, these pre-


1Petitioner filed the petition in this Court prior to authorization from the First Circuit Court of Appeals to
“protectively” ensure his claims under Johnson were preserved as timely. See 28 U.S.C. 2255(f); Misc. No. 16-196.
Civil No. 17-1859 (ADC)                                                                      Page 2


clearance provisions are an allocation of subject-matter jurisdiction to the court of appeals.”

United States v. Barrett, 178 F.3d 34, 41 (1st Cir. 1999) (citations and internal quotation marks

omitted). However, if transferring the petition to the Court of Appeals amounts to “an exercise

in futility,” because, i.e., it is “not premised on either newly discovered evidence or a new rule

of constitutional law,” the district court should dismiss the petition. Trenkler v. United States, 536

F.3d 85, 98 (1st Cir. 2008).

       Petitioner was sentenced on September 7, 1994, to 360 months for a carjacking resulting

in death, in violation of 18 U.S.C. § 2119(3), and sixty months for using a firearm in furtherance

of a “crime of violence” under of 18 U.S.C. § 924(c)(1)(iii), to be served consecutively, for a total

term of 420 months imprisonment. Crim. No. 94-093, ECF Nos. 24, 53-1 at 1–3. Under section

924(c), there are two alternate definitions of “crime of violence.” One is premised on whether

the statutory elements of the predicate offense—here, the predicate offense is carjacking—

include “the use, attempted use, or threatened use of physical force against the person or

property of another.” See 18 U.S.C. § 924(c)(3)(A). This provision is commonly referred to as the

“force clause.” The other definition is premised on a case-by-case analysis of whether the

predicate offense “involve[d] a substantial risk that physical force against the person or property

of another may be used in the course of committing the offense.” Id. § 924(c)(3)(B). This provision

is referred to as the “residual clause.”

       Petitioner asserts that there is no statutory basis for his conviction for the weapons charge

because Johnson and Dimaya necessarily invalidated the residual clause. ECF Nos. 1, 4. Johnson
Civil No. 17-1859 (ADC)                                                                      Page 3


invalidated a similarly-worded statutory provision under the Armed Career Criminal Act

(“ACCA”), and Dimaya invalidated a similar provision under the Immigration and Nationality

Act (“INA”). Id. at 1211–15. ECF No. 4.

       Here, petitioner is not challenging a sentence he received under either the ACCA or INA,

rendering Johnson and Dimaya’s constitutional rulings inapplicable in this case. See 28 U.S.C.

§ 2255(h). Moreover, the First Circuit Court of Appeals recently rejected the challenges now

raised by petitioner. In United States v. Douglas, 907 F.3d 1 (1st Cir. 2018), the Court of Appeals

held that the residual clause is not void for vagueness and its applicability must be assessed on

a case-by-case basis. 907 F.3d at 4. And in United States v. Cruz-Rivera, 904 F.3d 63 (1st Cir. 2018),

the Court held that carjacking constitutes a crime of violence under the force clause. 904 F.3d at

66. Petitioner was convicted of a carjacking resulting in death that involved the use of a firearm.

Under either definition of “crime of violence,” his sentence and conviction under section 924(c)

remain valid.

       Accordingly, rather than transfer a meritless habeas petition to the First Circuit Court of

Appeals for “second or successive” review, the Court DISMISSES the petition. ECF No. 1. The

Clerk of Court is to enter judgment accordingly.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 25th day of March, 2019.

                                                    S/AIDA M. DELGADO-COLÓN
                                                    United States District Judge
